EDITH H. JONES, Circuit Judge
dissenting.
Although I agree with the majority opinion’s careful restatement of applicable law In this intervention-of-right appeal, I cordially disagree with the conclusion that Sierra Club may intervene. As Sierra Club acknowledged in its brief, it seeks the same “ultimate result” as EPA, disclosure of all documents relevant to the Club’s FOIA request that are not statutorily protected from disclosure as Entergy’s or third-parties’ confidential business information. Sierra Club simply wants disclosure to proceed faster, or even piecemeal. The district court, rightly in my view, regarded these' concerns as bearing solely on litigation tactics, not on a fundamental adversity of interests between EPA and Sierra Club. I respectfully dissent from the conclusion that Sierra Club overcame the presumption of adequate representation.
, Nevertheless, I understand the majority’s assessment that timing is important to the operation of FOIA’s'disclosure regime. Whether Sierra Club’s participation as a party to the litigation will foster or impede faster resolution of the case is largely in the district court’s hands now. The panel opinion assuages some of my concern with its footnote 5, which preserves the district court’s discretion in case management by noting that, “[0]ur finding should in no way be construed as opining on the merits of stay or bifurcation either in the past or in the future once Sierra Club is allowed to intervene.”